Citation Nr: 0412868	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-26 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee




THE ISSUE

Eligibility for enrollment and access to VA medical care 
benefits.  





ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

The appellant had active duty from January 1951 to February 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision of the Department 
of Veterans Affairs (VA) Medical Center (MC) in Mountain 
Home, Tennessee.  

The Board notes that the appellant contends that he is 
eligible for VA health care benefits on the basis that his 
hearing loss is service-connected.  The record does not 
reflect that service connection for hearing loss has been 
adjudicated by VA.  Therefore, the MC should forward the 
veteran's Medical Administration Service (MAS) file to the VA 
Regional Office in Nashville, Tennessee, with instructions 
for that office to consider the appellant's remarks 
concerning service connection for hearing loss.  
Notwithstanding the fact that that issue has not yet been 
addressed by VA, the appellant is not prejudiced by the 
Board's proceeding with appellate consideration of the 
appealed issue at this time.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  


FINDINGS OF FACT

1.  The appellant served on active duty during the Korean 
Conflict.  

2.  The appellant was not in an enrolled status for VA health 
care benefits on January 17, 2003.  He filed an application 
for VA health benefits in June 2003 and did not provide 
detailed financial information.  

3.  Service connection has not been established for the 
appellant for any disability.  

4.  The appellant is not currently in receipt of any VA 
compensation or pension benefits.  


CONCLUSION OF LAW

The criteria for eligibility for enrollment and access to VA 
medical care benefits are not met.  38 U.S.C.A. § 1710 (West 
2002); 38 C.F.R. § 17.36 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2003, the appellant filed an application for VA 
health benefits.  On the form, he checked the box indicating 
that he does not have a service-connected disability.  He did 
not complete the section of that form requesting financial 
information.  

The regulations provide that, except as otherwise provided in 
38 C.F.R. § 17.37 (factors not pertinent here), a veteran 
must be enrolled in the VA healthcare system as a condition 
for receiving the "medical benefits package" set forth in 
§17.38.  38 C.F.R. § 17.36(a).  

Further, the Secretary will determine which categories of 
veterans are eligible to be enrolled based on the following 
order of priority:
(1) Veterans with a singular or combined rating of 50 
percent or greater based on one or more service-
connected disabilities or unemployability.
(2) Veterans with a singular or combined rating of 30 
percent or 40 percent based on one or more service-
connected disabilities.
(3) Veterans who are former prisoners of war; veterans 
awarded the Purple Heart; veterans with a singular or 
combined rating of 10 percent or 20 percent based on one 
or more service-connected disabilities; veterans who 
were discharged or released from active military service 
for a disability incurred or aggravated in the line of 
duty; veterans who receive disability compensation under 
38 U.S.C. § 1151; veterans whose entitlement to 
disability compensation is suspended pursuant to 38 
U.S.C. § 1151, but only to the extent that such 
veterans' continuing eligibility for that care is 
provided for in the judgment or settlement described in 
38 U.S.C. § 1151; veterans whose entitlement to 
disability compensation is suspended because of the 
receipt of military retired pay; and veterans receiving 
compensation at the 10 percent rating level based on 
multiple noncompensable service-connected disabilities 
that clearly interfere with normal employability.
(4) Veterans who receive increased pension based on 
their need for regular aid and attendance or by reason 
of being permanently housebound and other veterans who 
are determined to be catastrophically disabled by the 
Chief of Staff (or equivalent clinical official) at the 
VA facility where they were examined. 
(5) Veterans not covered by paragraphs (b)(1) through 
(b)(4) of this section who are determined to be unable 
to defray the expenses of necessary care under 38 U.S.C. 
§ 1722(a).
(6) Veterans of the Mexican border period or of World 
War I; veterans solely seeking care for a disorder 
associated with exposure to a toxic substance or 
radiation, for a disorder associated with service in the 
Southwest Asia theater of operations during the Gulf 
War, or for any illness associated with service in 
combat in a war after the Gulf War or during a period of 
hostility after November 11, 1998, as provided and 
limited in 38 U.S.C. § 1710(e); and veterans with 0 
percent service-connected disabilities who are 
nevertheless compensated, including veterans receiving 
compensation for inactive tuberculosis.
(7) Veterans who agree to pay to the United States the 
applicable copayment determined under 38 U.S.C. §§ 
1710(f) and 1710(g) if their income for the previous 
year constitutes "low income" under the geographical 
income limits established by the U.S. Department of 
Housing and Urban Development for the fiscal year that 
ended on September 30 of the previous calendar year. For 
purposes of this paragraph, VA will determine the income 
of veterans (to include the income of their spouses and 
dependents) using the rules in §§ 3.271, 3.272, 3.273, 
and 3.276. After determining the veterans' income and 
the number of persons in the veterans' family (including 
only the spouse and dependent children), VA will compare 
their income with the current applicable "low-income" 
income limit for the public housing and section 8 
programs in their area that the U.S. Department of 
Housing and Urban Development publishes pursuant to 42 
U.S.C. § 1437a(b)(2). If the veteran's income is below 
the applicable "low-income" income limits for the area 
in which the veteran resides, the veteran will be 
considered to have "low income" for purposes of this 
paragraph. To avoid a hardship to a veteran, VA may use 
the projected income for the current year of the 
veteran, spouse, and dependent children if the projected 
income is below the "low income" income limit 
referenced above. This category is further prioritized 
into the following subcategories: 
(i) Noncompensable zero percent service-connected 
veterans who are in an enrolled status on a 
specified date announced in a Federal Register 
document promulgated under paragraph (c) of this 
section and who subsequently do not request 
disenrollment; 
(ii) Non-service-connected veterans who are in an 
enrolled status on a specified date announced in a 
Federal Register document promulgated under 
paragraph (c) of this section and who subsequently 
do not request disenrollment; 
(iii) Noncompensable zero percent service-connected 
veterans not included in paragraph (b)(7)(i) of 
this section; and 
(iv) Non-service-connected veterans not included in 
paragraph (ii). 
(8) Veterans not included in priority category 4 or 7, 
who are eligible for care only if they agree to pay to 
the United States the applicable co-payment determined 
under 38 U.S.C. §§ 1710(f) and 1710(g). This category is 
further prioritized into the following subcategories: 
(i) Noncompensable zero percent service-connected 
veterans who are in an enrolled status on a 
specified date announced in a Federal Register 
document and who subsequently do not request 
disenrollment; 
(ii) Non-service-connected veterans who are in an 
enrolled status on a specified date announced in a 
Federal Register document and who subsequently do 
not request disenrollment; 
(iii) Noncompensable zero percent service-connected 
veterans not included in paragraph (i); and
(iv) Non-service-connected veterans not included in 
paragraph (ii).  
38 C.F.R. § 18.36(b).  

The regulation further provides that, unless changed by a 
rulemaking document in accordance with paragraph (c)(1) of 
this section, VA will enroll all priority categories of 
veterans set forth in §17.36(b) beginning January 17, 2003, 
except that those veterans in priority category 8 who were 
not in an enrolled status on January 17, 2003 or who 
requested disenrollment after that date, are not eligible to 
be enrolled.  38 C.F.R. § 18.36(c)(2).  

The appellant reported on his application that he had no 
service-connected disability.  He further indicated that he 
did not wish to provide detailed financial information, with 
the understanding that he would be assigned the appropriate 
enrollment priority based on non-disclosure of such 
information.  His DD Form 214 shows that he served on active 
duty during the Korean Conflict.  The record does not show 
that he is a former Prisoner of War, that he was awarded the 
Purple Heart, or that he is in receipt of VA pension benefits 
or compensation benefits pursuant to 38 U.S.C. § 1151.  Nor 
does it reflect that he was discharged or released from 
active military service for a disability incurred or 
aggravated in the line of duty.  

On the basis of the information furnished by the appellant, 
he is assigned to priority category 8.  Therefore, inasmuch 
as he was not already in an enrolled status as of January 17, 
2003, he is ineligible for enrollment and access to VA 
medical care benefits.  38 C.F.R. § 18.36(c)(2).  

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
claimant's appeal is denied.  

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West 2002)) 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  In addition, VA 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  

The RO has not notified the appellant of the provisions of 
the VCAA.  However, because the law is dispositive of the 
appellant's claim, the VCAA is not applicable.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  


ORDER

The appellant's application for eligibility for enrollment 
and access to VA medical care benefits is denied.  


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



